ALLOWABILITY NOTICE
Claims 1-3, 5-8, 10-17 and 19-24 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-8, 10-17 and 19-24 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Santosh et al. (US PGPUB No. 2014/0075580), Efrati et al. (US PGPUB No. 2015/0024720), Kushner et al. (US PGPUB No. 2016/0125358), Evensen et al. (US Patent No. 7,054,615), Hariri et al. (US PGPUB No. 2008/0147435), Yamamoto et al. (US PGPUB No. 2014/0223511), Zugenmaier et al. ("Privacy in Electronic Communications", IEEE, doi: 10.1002/9780470099742.ch24, 2007, pp.419-440) [as cited in 892 dated 5/13/2021] and Alshehri et al. ("A Holistic Framework for Enhancing Privacy Awareness", IEEE, doi: 10.1109/NCG.2018.8592972, 2018, pp. 1-6) [as cited in 892 dated 5/13/2021], do not alone or in combination teach the recited features of independent claims 1, 12 and 22. While the references disclose some of the principle features of the claimed invention, the combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, claimed invention has a privacy policy which causes the system to check if a requestor is a contact of the user device of the addressee. Furthermore, the privacy policy specifically limits transmission of the physical address of the addressee which is correlated to other personal information of the addressee.  .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        July 5, 2021